Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33207 Universal Power Group, Inc. (Exact name of registrant as specified in its charter) TEXAS 75-1288690 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1720 Hayden Road, Carrollton, Texas (Address of principal executive offices) (Zip Code) (469) 892-1122 (Registrants telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of July 27, 2007, 5,000,000 shares of Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents Page PART I  Financial Information 2 Item 1. Financial Statements 2 Unaudited Balance Sheets at June 30, 2007 and December 31, 2006 2 Unaudited Statements of Income for the three and six months ended June 30, 2007 and 2006 4 Unaudited Statements of Cash Flows for the six months ended June 30, 2007 and 2006 5 Notes to Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II  Other Information 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 6. Exhibits 15 Signatures 17 Certifications 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements UNIVERSAL POWER GROUP, INC. UNAUDITED BALANCE SHEETS ASSETS June 30, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $144,257 and $114,257 Other (including $0 and $186,617 from related parties) Inventories  finished goods, net of allowance for obsolescence of $260,715 and $200,715 23,576,890 22,571,534 Current deferred tax asset Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT Machinery and equipment Furniture and fixtures Leasehold improvements Vehicles 1,367,483 1,224,648 Less accumulated depreciation and amortization (878,918 ) (787,554 ) Net property and equipment OTHER ASSETS TOTAL ASSETS $ $ The accompanying footnotes are an integral part of these financial statements. 2 UNIVERSAL POWER GROUP, INC. UNAUDITED BALANCE SHEETS (Continued) LIABILITIES AND SHAREHOLDERS EQUITY June 30, December 31, CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued liabilities Current portion of capital lease obligations Current portion of deferred rent Total current liabilities CAPITAL LEASE OBLIGATIONS, less current portion NOTES PAYABLE TO ZUNICOM, INC NON-CURRENT DEFERRED TAX LIABILITY DEFERRED RENT, less current portion Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS EQUITY Common stock - $0.01 par value, 50,000,000 shares authorized, 5,000,000 shares issued and outstanding 50,000 50,000 Additional paid-in capital Retained earnings  Total shareholders equity TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ The accompanying footnotes are an integral part of these financial statements. 3 UNIVERSAL POWER GROUP, INC. UNAUDITED STATEMENTS OF INCOME Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of sales Gross profit Operating expenses (including $0, $120,000, $0 and $240,000 to Zunicom, Inc.) Operating income Other income (expense) Interest expense (including $87,510, $0, $174,058 and $0 to Zunicom, Inc.) Interest income Total other expense ) Income before provision for income taxes Provision for income taxes ) Net income $ Net income per share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted The accompanying footnotes are an integral part of these financial statements . 4 UNIVERSAL POWER GROUP, INC. UNAUDITED STATEMENTS OF CASH FLOWS Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization of property and equipment Provision for bad debts Provision for obsolete inventory Deferred income taxes ) ) Stock-based compensation  Change in operating assets and liabilities: Accounts receivable  trade ) (1,441,426 ) Accounts receivable  other ) ) Inventories ) Prepaid expenses and other current assets ) Other assets ) Accounts payable ) Accrued liabilities Due from Zunicom, Inc Deferred rent ) ) Net cash used in operating activities ) (2,300,918 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net activity on line of credit Payments on capital lease obligations ) ) Payment of dividends to Zunicom, Inc  ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES Interest paid $ $ Income taxes paid $ $ The accompanying footnotes are an integral part of these financial statements . 5 UNIVERSAL POWER GROUP, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE A - BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Exchange Act of 1934, as amended. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included for the three and six month periods ended June 30, 2007. The results for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The unaudited financial statements included in this filing should be read in conjunction with the Company's audited financial statements and notes thereto included in the Company's annual report on form 10-K for the year ended December 31, 2006. Recent Accounting Pronouncement In January 2007, the Company adopted the Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes  An Interpretation of FASB Statement No. 109 (FIN 48). This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a companys financial statements. FIN 48 requires companies to determine whether it is more likely than not that a tax position will be sustained upon examination by the appropriate taxing authorities before any part of the benefit can be recorded in the financial statements. It also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties. The Company did not recognize any adjustments to the financial statements as a result of our implementation of FIN 48. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159,  The Fair Value Option for Financial Assets and Financial Liabilities  Including an amendment of FASB Statement No. 115, (SFAS 159). This standard allows a company to irrevocably elect fair value as the initial and subsequent measurement attribute for certain financial assets and financial liabilities on a contract-by-contract basis, with changes in fair value recognized in earnings. The provisions of this standard are effective as of the beginning of a reporting entitys first fiscal year beginning after November 15, 2007. The Company is currently evaluating what effect the adoption of SFAS 159 will have on its financial statements. NOTE B - ORGANIZATION Universal Power Group, Inc. (UPG or the Company), a Texas corporation, is a distributor and supplier to a diverse and growing range of industries of portable power and related synergistic products, a provider of third-party fulfillment and logistics services and a custom battery pack assembler. The Companys primary logistics center is located in Carrollton, Texas and regional logistic centers are located in Oklahoma City, Oklahoma and Las Vegas, Nevada. The Companys customers are primarily located in the United States. However, a portion of the Companys sales are to customers located in the United Kingdom, Australia, Ireland, China and Canada. The Companys growth strategy is to further develop new business in Europe and Latin America and to establish logistics centers in strategic domestic and global locations to service these accounts. NOTE C  STOCK-BASED COMPENSATION At June 30, 2007, common shares reserved for future issuance include 1,500,000 shares issuable under the 2006 Stock Option Plan, 20,000 shares issuable upon exercise of options not granted under the 2006 Stock Option Plan and 300,000 shares issuable upon exercise of outstanding warrants. At June 30, 2007, there are 1,227,500 options outstanding under the 2006 Stock Option Plan, and 272,500 options are available for future grants. 6 NOTES TO UNAUDITED FINANCIAL STATEMENTS (CONTINUED) NOTE C  STOCK-BASED COMPENSATION (CONTINUED) Stock-based compensation expense recognized in the statement of income for the three and six months ended June 30, 2007 includes compensation expense for fully vested and the amortization of partially vested stock-based payment awards granted prior to June 30, 2007. On June 25, 2007 the Companys former parent, Zunicom, Inc. (Zunicom), issued 645,133 shares of restricted stock to certain employees of UPG for past and future services. The Company determined the fair value of the shares at the issue date to be approximately $377,000. UPG is amortizing the fair value as an compensation expense over the 48 month vesting period in accordance with EITF Issue No. 00-12 Accounting by an Investor for Stock-Based Compensation Granted to Employees of an Equity Method Investee and FASB 123(R) Share-Based Payment. Valuation Assumptions There were no options granted during the three and six months ended June 30, 2006 or outstanding at June 30, 2006. There were no options granted during the three months ended June 30, 2007.
